                                                                        FILED
           Case 3:21-cr-02286-JLS Document 24 Filed 08/05/21 PageID.66 Page 1 of 7



 1
                                                                         AUG O 5 2021
 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                           SOUTHERN DISTRICT OF CALIFORNIA
10

11                      (MAGISTRATE JUDGE BERNARD G. SKOMAL)
12
     UNITED STATES OF AMERICA,                    AG. CASE NO. 21MJ2727-AGS
13                                                RIM CASE NO. 21CR2286-JLS
           Plaintiff,
14
                                                   RDER TO ALLOW MATERIAL
15   V.                                            ITNESS VIDEOTAPED
16
                                                   EPOSITIONS
     EDUARDO MUNOZ-GONZALEZ,
17

18
           Defendant.
19
                                              ORDER
20

21            Pursuant to the motion of Material Witnesses Maribel Vargas-Gutierrez and
22   Patricio Ortiz-Ortega (the "Material Witnesses"), by and through their attorney,
23
     Stacey A. Kartchner, by appearance of the parties and their respective counsel, and
24

25   GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED THAT:
26
     III
27
     Ill
28


                        ORDER TO ALLOW MATERIAL WITNESS VIDEOTAPED DEPOSITIONS
                                                 -I-
                                                                                    21CR2199-JL
        Case 3:21-cr-02286-JLS Document 24 Filed 08/05/21 PageID.67 Page 2 of 7



 1
            1.    Unless the Material Witnesses are previously released from the custody
 2
     of both the U.S. Marshal and the United States Border Patrolnthe Material Witnesses
 3
                                               P, \    C.W&~ Dr- -!b\l~I N~~
 4   shall be deposed on    <g} \1-- \1-b'&)          ~ __ a.ffl./p.m.   The depositions will be
 5
     held at the U.S. Attorney's Office located at 880 Front Street, Fifth Floor, San Diego,
 6

     California. An employee of the U.S. Attorney's Office shall serve as the digital disk
 7


 8   recorder/video camera operator.
 9
           2.     All parties, meaning the United States and the Defendant, shall attend
10

11
     the material witness deposition. The arresting agency shall bring the Material

12   Witnesses to the deposition and remain present during the proceedings. If the
13
     Defendant is in custody, he shall be brought separately to the deposition and a
14

15   Marshal shall remain present during the proceeding.

16
           3.     The United States Attorney's Office ("U.S. Attorney's Office") shall
17
     provide a videotape operator ("operator") and, if necessary, arrange for a federally
18

19   court-certified interpreter, or otherwise qualified interpreter (28 U.S.C. § 1827(2)), to
20
     be present for the Material Witnesses. The cost of the interpreter for the Material
21
     Witnesses shall be borne by the U.S. Attorney's Office.
22

23         4.     If a defendant( s), represented by counsel appointed under the Criminal
24
     Justice Act ("CJA") needs an interpreter independent of the Material Witness'
25

26
     interpreter (if any), then defense counsel shall arrange for a federally court-certified

27   interpreter, or otherwise qualified interpreter (28 U.S.C. § 1827(2)), to be present.
28


                      ORDER TO ALLOW MATERI AL WITNESS VIDEOTAPED DEPOSITIONS
                                                -2-
                                                                                      2 1CR2 199-J L
        Case 3:21-cr-02286-JLS Document 24 Filed 08/05/21 PageID.68 Page 3 of 7



 1
     The cost of a separate interpreter for the Defendant shall be paid with CJA funds.
 2
     Interpreters procured by Federal Defenders of San Diego, Inc. are paid with its funds.
 3

 4         5.     The U.S . Attorney's Office shall arrange for a certified court reporter to
 5
     be present. The court reporter shall stenographically record the testimony, serve as a
 6
     notary, and preside at the deposition in accordance with Rule 28(a) of the Federal
 7


 8   Rules of Civil Procedure. The cost of the court reporter and transcript shall be borne
 9
     by the U.S. Attorney's Office.
10

11
           6.     The deposition shall be electronically video-recorded using a digital

12   disk recorder, video camera, or other electronic device that records sound as well as
13
     visual images. At the conclusion of the deposition, on the record, the witness(es) or
14

15   any party may elect to have the witness( es) review the videotape record of the

16
     deposition to check for errors or omissions and to note any changes. Any errors,
17
     omissions, or changes, and the reasons for making them, shall be stated in writing,
18

19   signed by the witness(es), delivered to the notary in a sealed envelope and filed in the
20
     same fashion as described in Paragraph 17 below, unless the parties agree on the
21
     record to a different procedure.
22

23         7.     The digital disk recorder/video camera operator shall select and supply
24
     all equipment required to record the deposition, and shall determine all matters of
25

26
     staging and technique, such as number and placement of cameras and microphones,

27   lighting, camera angle, and background. The operator shall determine these matters
28
     in a manner that accurately reproduces the appearance of the witnesses and assures
                      O RD ER TO ALLOW MATERI AL W ITNESS V ID EOTAPED DEPOSIT IONS
                                                   -3-
                                                                                      2 1CR2 I99-JL
        Case 3:21-cr-02286-JLS Document 24 Filed 08/05/21 PageID.69 Page 4 of 7



 1
     clear reproduction of each witness' testimony and the statements of counsel. The
 2
     witness, or any party to the action, may object on the record to the manner in which
 3

 4   the operator handles any of these matters. Any objections shall be considered by the
 5
     Court in ruling on the admissibility of the video recording. All such objections shall
 6
     be deemed waived unless made promptly after the objector knows, or had reasonable
 7


 8   grounds to know, of the basis for such objections.
 9
            8.     The deposition shall be recorded in a fair, impartial, and objective
10

11
     manner. The video equipment shall be focused on the witness; however, the operator

12   may, when necessary or appropriate, focus upon charts, photographs, exhibits, or like
13
     material being shown to the witness.
14

15         9.      Before examination of the witness begins, the Assistant U.S. Attorney

16
     shall state on the record: (a) his/her name; (b) the date, time, and place of the
17
     deposition; (c) the name of the witness; and (d) the identity of the parties and the
18

19   names of all persons present in the deposition room. The court reporter shall then
20
     swear the witness on the record. Prior to any counsel beginning an examination of
21
     the witness, that counsel shall identify himself/herself and his/her respective client on
22

23   the record.
24
            10.    Once the deposition begins, the operator shall not stop the videotape
25

26
     recorder until the deposition concludes, except that any party or the witness may

27   request a brief recess, which request will be honored unless another party objects and
28
     specifies a good faith basis for the objection on the record. Each time the recording
                      ORDER TO ALLOW MATERIAL WITNESS VIDEOTAPED DEPOSITIONS
                                                -4-
                                                                                    2 I CR2199-JL
        Case 3:21-cr-02286-JLS Document 24 Filed 08/05/21 PageID.70 Page 5 of 7



 1
     is stopped, the operator shall state on the record the time the recording stopped and
 2
     the time it resumed. If the deposition requires the use of more than one recording,
 3

 4   the operator shall sequentially identify on the record the end and beginning of each
 5
     recording.
 6
            11.    All objections both as to form and substance shall be recorded as if the
 7


 8   objection had been overruled. The court shall rule on the objections at the
 9
     appropriate time. The party raising the objection(s) shall prepare a transcript for the
10

11
     court to consider. All objections shall be deemed waived unless made during the

12   deposition.
13
            12.    The party offering the deposition into evidence at trial shall provide the
14

15   Court with a transcript of the portions so offered.
16
            13.    Copies of all exhibits utilized during the videotaped deposition shall be
17
     attached to the recorded record.
18

19          14.    At the conclusion of each deposition, any objection, including the basis,
20
     to release of the Material Witnesses from custody shall be stated on the record. If
21
     there is no objection, the attorney for the Material Witnesses shall immediately serve
22

23   all parties with a "Stipulation and Proposed Order for Release of the Material
24
     Witness( es)" and submit the Order to the Clerk of Court for the Judge's signature.
25

26
     Prior to release from custody, the attorney for the Government shall serve the

27   Material Witnesses with a subpoena for the trial date and a travel fund advance letter.
28


                      ORDER TO ALLOW MATERIAL WITNESS VIDEOTAPED DEPOSITIONS
                                               -5-
                                                                                   21 CR2 I 99-JL
        Case 3:21-cr-02286-JLS Document 24 Filed 08/05/21 PageID.71 Page 6 of 7



 1
            15.    Upon written request by any party, the digital disk recorder/ video
 2
     camera operator shall provide a DVD copy of the recorded deposition to the
 3

 4   requesting party. After preparing the requested DVD copies, if any, the digital disk
 5
     recorder/video camera operator shall provide an original DVD or DVDs to the
 6
     notary, along with a certificate signed by the digital disk recorder/video camera
 7


 8   operator attesting that the DVD is an accurate and complete record of the deposition.
 9
     The cost of duplicating and providing DVD copies shall be borne by the United
10

11
     States. The operator shall then deliver the DVD to the notary along with a certificate

12   signed by the operator attesting that it is an accurate and complete recording of the
13
     deposition. The notary shall file the original recording and certification with the
14

15   Clerk of Court in a sealed envelope marked with the caption of the case, the name of

16
     the witness( es), and the date of the deposition.
17
            16.    The notary shall file with the Clerk of Court in a sealed envelope the
18

19   original recording, along with any exhibits offered during the deposition. The sealed
20
     envelope shall be marked with the caption of the case, the witnesses' name, and the
21
     date of the deposition. To that envelope, the notary shall attach the certificate of the
22

23   operator. If all counsel stipulate on the record, the Government may maintain the
24
     original recording until production is ordered by the Court or requested by any party.
25

26
            17.    Unless waived by the parties, the notary shall give notice to all parties

27   of the filing of the original recording with the Court pursuant to Federal Rule of Civil
28
     Procedure 30(±)(3).
                      ORDER TO ALLOW MATERIAL WI TNESS VID EOTAPED DEPOS ITIONS
                                               -6-
                                                                                    21 CR2 l 99-JL
        Case 3:21-cr-02286-JLS Document 24 Filed 08/05/21 PageID.72 Page 7 of 7



 1
              18.   If any party objects to the release of the Material Witness from custody,
 2
     the objecting party must request in writing a hearing on the issue before the federal
 3

 4   judge who is assigned the case or to such other district judge or magistrate judge as
 5
     they designate. Notice of the Request for Hearing must be served on all parties and
 6
     filed with the Clerk of Court within twenty-four (24) hours after the completion of
 7


 8   the deposition, with a courtesy copy to chambers. The Court will set a briefing
 9
     schedule, if appropriate, and a date and time for the objection to be heard as soon as
10

11
     reasonably practicable. At the hearing, the objecting party must establish to the

12   Court' s satisfaction an appropriate legal basis for the material witness(es) to remain
13
     in custody. If, after the hearing, the Court orders the release of the Material Witness,
14

15   the Material Witness' attorney shall immediately present the release order to the

16
     Court for signature and filing. Before release of the Material Witness from custody,
17
     the Government shall serve the Material Witness with a subpoena for the trial date
18

19   and a travel fund advance letter.
20
              IT IS SO ORDERED.
21

22
     Dated:   i l~ /tDZ{                        BERNARD G. SKOMAL
23                                              United States District Court Magistrate Judge
24

25

26

27

28


                       ORDER TO ALLOW MATERI AL WITNESS VID EOTAPE D DEPOSIT IONS
                                                  -7-
                                                                                    21 CR2 I 99-JL
